DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations “forming a metal layer on; the pixel defining layer in the pixel area. Claim 1 goes on to further claim removing a metal layer in the pixel area. It is unclear whether applicant is intending to claim that the aforementioned metal layer that is formed on the pixel defining layer in the pixel is the same metal layer that is subsequently removed in the pixel area.  Claims 2-15 depend from this claim and therefore inherit its deficiencies. Appropriate correction is required. The claims have not been examined on the merits.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200105844 (Wang et al).
Concerning claim 16, Wang discloses a substrate (10) comprising a pixel area (01) and a transmission area (02); a plurality of insulating layers (20 and 206) disposed in the pixel area; a plurality of planarization layers (30) disposed on the plurality of insulating layers; a pixel electrode (40) disposed on the plurality of planarization layers; and a pixel-defining layer (70) disposed on the pixel electrode and exposing at least part of the pixel electrode, wherein the plurality of insulating layers in the transmission area are removed (Fig. 11).
Wang does not disclose that a metal layer is formed on the pixel defining layer in the pixel area, and then removing the metal layer from the pixel area. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate.
	The formation and removal of the metal layer in pixel is a product by process limitation. The claimed structure is a structure that does not have the metal layer formed in the pixel area (which is disclosed by Wang). Therefore because the end product of Wang is the same as the claimed invention the newly added limitation is not given patentable weight to the claim. 
Continuing to claim 18, Wang discloses an intermediate layer (50) disposed on the pixel electrode; and an opposite electrode (60) disposed on the intermediate layer.
Referring to claim 20, Wang discloses wherein the pixel area has a first transmittance, and
the transmission area has a second transmittance higher than the first transmittance ([0040]).

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160172633 (Ahn et al).
Considering claim 16, Ahn discloses a substrate (110) comprising a pixel area (I) and a transmission area (II); a plurality of insulating layers (180 and 190) disposed in the pixel area; a plurality of planarization layers (270) disposed on the plurality of insulating layers; a pixel electrode (290) disposed on the plurality of planarization layers; and a pixel-defining layer (310) disposed on the pixel electrode and exposing at least part of the pixel electrode, wherein the plurality of insulating layers in the transmission area are removed (Fig. 6).
Ahn does not disclose that a metal layer is formed on the pixel defining layer in the pixel area, and then removing the metal layer from the pixel area. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate.
The formation and removal of the metal layer in pixel is a product by process limitation. The claimed structure is a structure that does not have the metal layer formed in the pixel area (which is disclosed by Ahn). Therefore because the end product of Ahn is the same as the claimed invention the newly added limitation is not given patentable weight to the claim. 
Pertaining to claim 18, Ahn discloses an intermediate layer (330) disposed on the pixel electrode; and an opposite electrode (340) disposed on the intermediate layer (Fig. 6).
Regarding claim 19, Ahn discloses wherein at least part of the opposite electrode extends into the transmission area (Fig. 6).
As to claim 20, Ahn discloses wherein the pixel area has a first transmittance, and the transmission area has a second transmittance higher than the first transmittance (the inherent property of transmittance is affected by the layers in the area. With the transparent area (II) being free of the insulating layers the light transmittance is increased).

Allowable Subject Matter

Claims 2, 8-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitations further comprising: removing the metal layer on the pixel-defining layer in the pixel area; and removing the metal layer on the at least part of the pixel electrode exposed by the pixel-defining layer in the pixel area. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 8, 13, and 14 depend from this claim and are allowable for at least that reason.
Claim 9 recites the limitations wherein forming of the plurality of insulating layers in the pixel area and in the transmission area comprises:
forming a buffer layer in the pixel area and in the transmission area;
forming a light-shielding layer on the buffer layer in the pixel area;
forming a first insulating layer on the light-shielding layer in the pixel area and on the buffer layer in the transmission area;
forming a semiconductor layer on the first insulating layer in the pixel area;
forming a second insulating layer on the semiconductor layer in the pixel area and on the first insulating layer in the transmission area;
forming a first conductive layer on the second insulating layer in the pixel area;
forming a third insulating layer on the first conductive layer in the pixel area and on the second insulating layer in the transmission area; forming a second conductive layer on the third insulating layer in the pixel area; forming a fourth insulating layer on the second conductive layer in the pixel area and on the third insulating layer in the transmission area; forming a third conductive layer on the fourth insulating layer in the pixel area; forming a fifth insulating layer on the third conductive layer in the pixel area and on the fourth insulating layer in the transmission area; and forming a fourth conductive layer and a fifth conductive layer on the fifth insulating layer in the pixel area. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 10-12 depend from this claim and are allowable for at least that reason.
Claim 17 recites the limitations wherein the plurality of insulating layers comprise: a first insulating layer disposed on the substrate; a second insulating layer disposed on the first insulating layer; a third insulating layer disposed on the second insulating layer: a fourth insulating layer disposed on the third insulating layer; and a fifth insulating layer disposed on the fourth insulating layer, and the plurality of planarization layers comprise: a first planarization layer disposed on the fifth insulating layer; and a second planarization layer disposed on the first planarization layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/08/22 have been fully considered but they are not persuasive. Ahn and Wang do not disclose that a metal layer is formed on the pixel defining layer in the pixel area, and then removing the metal layer from the pixel area. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate.
The formation and removal of the metal layer in pixel is a product by process limitation. The claimed structure is a structure that does not have the metal layer formed in the pixel area (which is disclosed by Ahn and Wang). Therefore because the end product of Ahn and Wang are the same as the claimed invention the newly added limitation is not given patentable weight to the claim. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        07/11/22